ACHOR, J.
This is an appeal from a conviction for
vehicle taking. At the close of the State’s evidence and again at the close of all the evidence, appellant moved the court for a finding of not guilty for the reason that “The State has failed to prove the allegation of this complaint.”
The grounds for a new trial were (1) the overruling of said motion for a directed verdict, and (2) “that the finding (verdict) ... is contrary to law.”
There is evidence that the “1950 Chevrolet convertible” automobile, license number A W 7314, owned by the prosecuting witness, was driven to Marion, Indiana from Indianapolis without his consent and was there wrecked. There is also evidence that the appellant drove a “1950 Chevy convertible” to Marion from Indianapolis with which he “was involved in an accident and arrested by the Marion police.” However, there is no evidence that these “1950 Chevy convertible (s) ” were the same automobile.
The finding (verdict) is therefore not sustained by sufficient evidence and is contrary to law. Flanagan, Wiltrout & Hamilton’s Indiana Trial and Appellate Practice, §1812, Comment 6, p. 386.
Judgment reversed with instructions to sustain appellant’s motion for new trial.
Emmert, C. J., Arterburn, Bobbitt and Landis, JJ., concur.
Note.—Reported in 129 N. E. 2d 795.